DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
It is noted that the claims are replete with grammatical and idiomatic problems and appear to be a direct translation of Applicant’s foreign application. It is believed that the claim objections have addressed all of the minor informalities encountered.
Claim 1 at the preamble recites “A structure of a porous spinal implant, the structure comprising” which should be amended to recite “A porous spinal implant, the spinal implant comprising” since it is unclear to recite “a structure of” an implant and more direct to recite the implant. The preamble of Claims 2-20 should also be amended to replace the word “structure” with the words --spinal implant--. Appropriate correction is required. 
Claim 1 is objected to because of the following informalities:  In Line 2, the words “divided by” should be replaced with the word --comprising--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In Line 3, both instances of the word “having” should be deleted. Appropriate correction is required.
Claim 6 is objected to because of the following informalities and should be amended as follows: “wherein comprise a plurality of teeth, and wherein the plurality of vertical pores penetrate the plurality of teeth vertically 
Claim 9 is objected to because of the following informalities:  In Line 2, the word “the” before the word “horizontal” should be deleted. Appropriate correction is required.
Claim 15 is objected to because of the following informalities and should be amended as follows: “15. The structure of claim 1, wherein a depressed step portion having a width relatively narrower than a width between the left and right surfaces of the cage body is formed in a central portion of the rear surface of the cage body.” Appropriate correction is required.
Claim 17 is objected to because of the following informalities and should be amended as follows: “17. The structure of claim 14, wherein the rear surface of the cage body has a threaded fastening hole penetrating through a central portion thereof in the front-rear direction 
Claim 20 is objected to because of the following informalities: In Line 4, the words “to partition” should be replaced with the word --partitioning--. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 at Line 2 recites the limitation “a cage body inserted between adjacent vertebral bodies” which positively recites the human body since the claim is stating that the cage body is actually inserted between the adjacent vertebral bodies. The claim language should be amended to only functionally claim how the cage body is inserted, i.e. “a cage body configured/adapted to be inserted between adjacent vertebral bodies”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are replete with grammatical, idiomatic, and 35 U.S.C. 112 problems and appear to be a direct translation of Applicant’s foreign application. 
Claim 1 at Line 8-9 recites the limitation “wherein the plurality of vertical pores and the plurality of horizontal structures are each formed in a pattern that repeats in up-down, left-right, and front-rear directions.” which renders the claim indefinite as it appears that the vertical pores only repeat in a front-rear & left-right pattern, and the horizontal structures only repeat in a up-down and front-rear pattern. The specification indicates the patterns for each in Paragraphs [0095-0096] and it does not state that either are formed in a pattern which repeats in all three directions, which is what the claim is reciting. For purposes of examination, the claim is being interpreted as “wherein the plurality of vertical pores are formed in a pattern that repeats in a left-right direction and a front-rear direction, and wherein the plurality of horizontal structures are formed in a pattern that repeats in an up-down direction and the front-rear direction”. Appropriate correction is required. 
Claim 2 recites “wherein the plurality of vertical pores are formed by perforating the upper and lower surfaces of the cage body in a circular or elliptical shape in an up-down direction.” which renders the claim indefinite as it is unclear if the recited “up-down direction” is the same up-down direction as recited previously in claim 1, or a different up-down direction. For purposes of examination, the direction is being interpreted as being the same up-down direction of claim 1. Appropriate correction is required.
Claim 3 recites “wherein the plurality of horizontal structures have a columnar shape having a predetermined width, having a hexagonal cross-section, and having a hollow inner side, and are arranged in a left-right direction.” which renders the claim 
Claim 4 recites “wherein a ratio of lengths of a shorter axis to a longer axis of the plurality of vertical pores is 1:1 to 1:3.” which renders the claim indefinite as it is unclear what is being claimed since axes are infinite and do not have lengths. For purposes of examination, the limitation is being interpreted as “wherein a ratio of a length to a height of each of the plurality of vertical pores is 1:1 to 1:3”. Appropriate correction is required.
Claim 5 recites “wherein lengths of a shorter axis or a longer axis of the plurality of vertical pores are 300 to 700 µm.” which renders the claim indefinite as it is unclear what is being claimed since axes are infinite and do not have lengths. For purposes of examination, the limitation is being interpreted as “wherein a length or a height of each of the plurality of vertical pores is 300 to 700 µm”. Appropriate correction is required.
Claim 7 recites “wherein the plurality of vertical pores are formed in a remaining region of the upper surface and the lower surface of the cage body in which the plurality of teeth are not formed in a penetrating manner.” which renders the claim indefinite as claim 6 previously recites that the plurality of vertical pores penetrate the plurality of teeth vertically so its unclear how the pores can both penetrate the plurality of teeth and then be formed in a remaining region where teeth are not formed. If the Applicant is intending to recite that additional pores are formed in a region that does not have teeth, the claim should be amended to recite that some of the plurality of vertical pores are 
Claim 8 recites “wherein an angle of a pair of vertices of the plurality of horizontal structures disposed at the front and rear is 120° or less.” which renders the claim indefinite as it is unclear what is being claimed since claim 1 previously recites that the plurality of horizonal structures are stacked on the left and right surfaces (and not at the front and rear) and thus it is unclear what is being recited as “disposed at the front and rear”. Furthermore, it is unclear what the angle if 120 degrees of the pair of vertices is with respect to. Is the claimed angle the angle between each vertex or with respect to something else? Appropriate correction is required. 
Claim 10 recites “wherein a length of the plurality of horizontal structures in a front-rear direction is 3 to 9 mm and a length of the plurality of horizontal structures in an up-down direction is 2 to 6 mm.” which renders the claim indefinite as it is unclear if the recited “front-rear direction” and “up-down direction” is the same front-rear and up-down direction as recited previously in claim 1, or different front-rear and up-down directions. For purposes of examination, the directions are being interpreted as being the same directions as recited in claim 1. Furthermore, it is unclear if the claim is reciting the length of each individual horizontal structure or the length of the structures as a whole. It is suggested that the word “length” with respect to the up-down direction be replaced with the word --height--. Appropriate correction is required.
Claim 11 at Lines 2-3 recites the limitation “each vertex inside an edge of the plurality of horizontal structures”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 15 at Line 2 recites the limitation “relatively narrower than”. The term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the limitation is being interpreted as “narrower than”. Appropriate correction is required.
Claim 16 at Line 2 recites the limitation “both sides of the step portion”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 17 at Line 2 recites the limitation “penetrating through a central portion thereof” which renders the claim indefinite as it is unclear if the recited central portion is the same central portion as previously recited in claim 14, or a different central portion? For purposes of examination, the central portion is being interpreted as being the same as claim 14, i.e. “penetrating through the central portion thereof”. Appropriate correction is required.
Claim 20 at Lines 6-7 recites the limitation “wherein the plurality of horizontal structures are arranged on a side portion of the partition” which renders the claim 
Claim 20 at Lines 7-8 recites the limitation “the plurality of horizontal structures are stacked even on the front surface and the rear surface of the cage body” which renders the claim indefinite as it is unclear how the horizontal structures are stacked even on the front and rear surfaces of the cage body when claim 1 previously recites that they are stacked on the left and right surfaces of the cage body. If the Applicant is intending to recite that some of the horizontal structures are further stacked evenly on the front surface and the rear surface of the cage body, the claim should be amended as such. Appropriate correction is required.
It is believed that the Examiner has addressed all of the 112(b) errors encountered. Applicant is advised to carefully reread the claims, correcting all errors encountered, and amend the claims accordingly taking into account the claim objections as noted above. Due to the extensive nature of the 112(b) rejections, the claims are all being interpreted as best understood since the scope of the claims are in general unclear and the specification does not provide clarity for a majority of the indefinite issues. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9, & 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss (US PG Pub No. 2013/0116793).
Regarding Claim 1 as best understood, Kloss discloses a porous spinal implant (PLIF cage, Fig. 7, Paragraph [0220]) comprising: a cage body configured to be inserted between adjacent vertebral bodies and comprising an upper surface, a lower surface, a left surface, a right surface, a front surface, and a rear surface (See FIG. 7 depiction and notations below); a plurality of vertical pores (5) formed on the upper surface and the lower surface of the cage body (Paragraphs [0220, 0041, 0044-0047, 0060, 0066]); and a plurality of horizontal structures (7) stacked on the left surface and the right surface of the cage body (Paragraphs [0220, 0041-0042, 0047, 0067-0068]), wherein the plurality of vertical pores are formed in a pattern that repeats in a left-right direction and a front-rear direction, and wherein the plurality of horizontal structures are formed in a pattern that repeats in an up-down direction and the front-rear direction (See FIG. 7 depiction and notations below).


    PNG
    media_image1.png
    1000
    1121
    media_image1.png
    Greyscale

Regarding Claim 2 as best understood, Kloss discloses wherein the plurality of vertical pores are formed by perforating the upper and lower surfaces of the cage body (Fig. 7) in a circular or elliptical shape in the up-down direction (“The substantially vertical or substantially horizontal tubes may have any shape.  They may exhibit the form of holes or cuts, round, circular, point-shaped, punctiform, cylindrical, oval, square, wedge-shaped, triangular, quadrangular, pentagonal, hexagonal, heptagonal, octagonal or any other configuration.”, Paragraph [0047]).
Regarding Claim 3 as best understood, Kloss discloses wherein the plurality of horizontal structures have a columnar shape having a predetermined width, a hexagonal cross-section, and a hollow inner side (“The substantially vertical or 
Regarding Claim 4 as best understood, Kloss discloses wherein a ratio of a length to a height of each of the plurality of vertical pores is 1:1 (when circular in shape, Paragraph [0047]) to 1:3 (when oval in shape, Paragraph [0047]).
Regarding Claim 6 as best understood, Kloss discloses wherein the upper and lower surfaces of the cage body comprise a plurality of teeth, and wherein the plurality of vertical pores penetrate the plurality of teeth vertically (Fig. 7, Paragraph [0040]).
Regarding Claim 7 as best understood, Kloss discloses wherein some of the plurality of vertical pores are formed in a region of the upper surface and the lower surface of the cage body free from the plurality of teeth (vertical holes 5 located at the front tapered end of the implant with no teeth, Fig. 7).
Regarding Claim 9 as best understood, Kloss discloses wherein the plurality of the horizontal structures have an edge thickness of 0.3 to 1.5 mm (Paragraph [0087]).
Regarding Claim 12 as best understood, Kloss discloses wherein a dispersion portion is formed in a straight flat shape at each vertex inside the edge of the plurality of horizontal structures (the inner edges of each horizontal structure 7 are elongated straight walls that meet at the corners as seen in Fig. 7).
Regarding Claim 13 as best understood, Kloss discloses wherein a front inclined surface having a predetermined angle with respect to a central portion is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US PG Pub No. 2013/0116793).
Regarding Claim 5, Kloss discloses the claimed invention as stated above in claim 2, except wherein a length or a height of each of the plurality of vertical pores is 300 to 700 µm. Kloss does disclose in Paragraph [0060] that “In regard of the round or approximately round tube shapes it is preferred when all vertical tubes or at least 75% of them, preferred at least 85% of them, more preferred at least 90% of them and particularly preferred at least 95% of them have a diameter of 100-3000 µm, more preferred of 250-2000 µm, further preferred of 350-1000 µm, still further preferred of 400-900 µm and particularly preferred of 450-850 µm.” Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify a length or height of each vertical pore to be 300-700 µm since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding Claim 8, Kloss discloses the claimed invention as stated above in claim 3, except wherein an angle of a vertex of each of the plurality of horizontal structures is 120° or less. It appears from Fig. 7 that the vertex angle of each horizontal structure is less than 120 degrees, although Kloss does not specifically state the angles. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the vertex angles of the horizontal structures of Kloss to be 120 degrees or less since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 10, Kloss discloses the claimed invention as stated above in claim 3, except wherein a length of the plurality of horizontal structures in the front-rear direction is 3 to 9 mm and a height of the plurality of horizontal structures in the up-down direction is 2 to 6 mm. Paragraph [0057] discloses the area of each horizontal structure as being preferably in the range of 7,800µm-7,500,000µ2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the length of each horizontal structure structures in the front-rear direction to be 3 to 9 mm and the height in the up-down direction to be 2 to 6 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US PG Pub No. 2013/0116793) in view of Mueller (US PG Pub No. 2018/0256336).
Regarding Claim 11 as best understood, Kloss discloses the claimed invention as stated above in claim 3, except wherein an arc-shaped first dispersion portion having a predetermined curvature is formed at each vertex inside an edge of the plurality of horizontal structures. Kloss does disclose in Paragraph [0047] that “The substantially vertical or substantially horizontal tubes may have any shape.  They may exhibit the form of holes or cuts, round, circular, point-shaped, punctiform, cylindrical, oval, square, wedge-shaped, triangular, quadrangular, pentagonal, hexagonal, heptagonal, octagonal or any other configuration.”
Mueller et al. discloses various related embodiments of porous orthopedic implants, wherein Fig. 19 depicts a 3-D printed porous, permeable, or non-solid structure/arrangement 140 including an offset diamond tetrahedral lattice 142 composed of a plurality of linked hexagons 143 with open interiors 144, and wherein each hexagon in the arrangement is formed by arc-shaped inner corner portions, and elongated straight side portions between each corner. (Paragraph [0070])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify each horizontal structure to include arc-shaped inner corner portions formed at each vertex as taught by Mueller et al. since the Applicant has not disclosed that providing the horizontal structures with arc-shaped first dispersion portions as claimed solves any stated problem or is for any particular .
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US PG Pub No. 2013/0116793) in view of Rhoda (US PG Pub No. 2004/0122518).
Regarding Claims 14-19 as best understood, Kloss discloses the claimed invention as stated above in claim 1, except wherein a guide hole penetrating a central portion of the cage body is formed on the front surface of the cage body in the front-rear direction, wherein a step portion having a width relatively narrower than a width between the left and right surfaces of the cage body is formed to be depressed at a central portion of the rear surface of the cage body, wherein both sides of the step portion are formed as stepped inclined surfaces having a predetermined angle with respect to the central portion, wherein the rear surface of the cage body has a fastening hole penetrating through a central portion thereof in the front-rear direction and having a thread formed therein, wherein the fastening hole is disposed coaxially with a guide hole in the front-rear direction, and a through portion penetrating the left surface and the right surface of the cage body in the left-right direction is further provided at a central portion of the rear surface of the cage body. 
Rhoda discloses an intervertebral implant (10, Figs. 1-4, Paragraphs [0085-0097]) comprising upper and lower surfaces (15 & 30, Fig. 4), left and right side surfaces (16 & 18, Fig. 4), front and rear surfaces (12 & 14, Fig. 1), a central bore (26) formed through the upper and lower surfaces, and a channel (32, Figs. 1-4, Paragraph [0091]) formed through a central portion of the front and rear surfaces, wherein the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Kloss to add front and rear coaxial openings forming a channel through the implant along a front-rear direction and retaining grooves forming a step portion in the rear surface as taught by Rhoda in order to provide the implant with a means for being engaged by an insertion tool to facilitate more efficient implantation into a patient. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US PG Pub No. 2013/0116793) in view of Frey et al. (US Patent No. 6,830,570).
Regarding Claim 20, Kloss discloses the claimed invention as stated above in claim 1, further including a central hollow (central cavity 2, Fig. 7) formed through a central portion of the implant in the up-down direction, and wherein some of the plurality of horizontal structures are stacked on the front surface and the rear surface of the cage body (Fig. 7). Kloss does not disclose a pair of 
Frey et al. discloses various embodiments of intervertebral implants, wherein one embodiment (1000) depicted in Figs. 51-56 comprises an elongated implant comprising upper and lower surfaces (1010 & 1012, Fig. 54), left and right side surfaces (1004 & 1002, Fig. 54), front and rear surfaces (1006 & 1008, Fig. 541), and a pair of central bores (1018a, 1018b, Fig. 53) formed through the upper and lower surfaces in an up-down direction (Fig. 53), the pair of central bores separated by a partition (struts 1019 & 1021, Fig. 53) extending in a front-rear direction and between the left and right side surfaces. Frey et al. teaches providing the split central openings for promoting fusion. (Col. 17, Lines 40-60)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Kloss to add a central partition comprising upper and lower struts separating the central cavity into two separate cavities as taught by Frey et al. in order to provide the implant with a means for promoting increased fusion with adjacent bone after implantation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775